726 S.E.2d 847 (2012)
STATE
v.
Kent HAMMONDS.
No. 194P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Kent Hammonds, Burgaw, for Hammonds, Kent.
L. Johnson Britt, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 1st of May 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."